Citation Nr: 0626027	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel










INTRODUCTION

The veteran had active military service from February 1945 to 
April 1946 and again from April 1948 to March 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.


FINDING OF FACT

The evidence fails shows that the veteran is unemployable due 
to his service connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has the following service-connected disabilities: 
degenerative arthritis of the thoracolumbar spine (rated as 
40 percent disabling), a psychological endocrine disorder in 
an obsessive personality (rated as 30 percent disabling) 
(this ceased to be compensated when the Graves disease began 
being compensated), Graves disease (rated as 30 percent 
disabling), an anxiety disorder (rated as 10 percent 
disabling), and arthritis of the right hand and fingers 
(rated as 10 percent disabling).  His combined rating is 70 
percent.  As the veteran has multiple service-connected 
disabilities totaling 70 percent, and since he has a single 
disability rated at 40 percent, the veteran meets the 
schedular criteria for a TDIU.  The issue is then whether the 
veteran's service connected disabilities prevent him from 
either obtaining or maintaining substantially gainful 
employment.

The veteran asserted at his hearing before a decision review 
officer (DRO) that he worked until 1991 at which point he 
retired due to his age.  In support of his contention that he 
is unemployable, the veteran submitted a private psychiatric 
evaluation report from December 2003, in which the 
psychiatrist indicated that the veteran served over 20 years 
in the military before retiring and working for the VA for 
another 20 years.  The psychiatrist indicated that the 
veteran had low self esteem and noted that he claimed to have 
a loss of drive.  The veteran also claimed not to be able to 
stand stress or finish any task.  The psychiatrist found him 
able to manage funds, but opined that the veteran's prognosis 
was poor and indicated that he was not rehabilitable to his 
job or any other job on account of his depression.  

In February 2004, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran had been a 
federal employee for twenty years before retiring, and he had 
been married to his wife for 52 years.  The examiner found 
the veteran to be alert, aware of the interview situation, 
and in contact with reality.  There was no looseness of 
association or disorganized speech.  The veteran's thought 
process was coherent and logical, and his memory, both for 
recent and remote events, was intact.  The examiner indicated 
that the veteran's anxiety was interfering with his social 
and employment functioning, but he did not conclude that the 
veteran was unemployable.

While the veteran is undoubtedly impacted by his anxiety 
condition, his VA examination showed that he still had 
control over many of the faculties necessary to maintain 
employment.  

In May 2005, the veteran underwent VA examinations of his 
spine and hands.  The examiner opined that with regard to 
employment, the veteran's musculoskeletal conditions 
restricted him to a sedentary job, in which he cannot use his 
right hand for writing, probing, pushing, pulling or twisting 
for more than 10 to 15 minutes without a break.  However, the 
examiner did not indicate that the veteran would be 
unemployable.  After examining the veteran's spine, the 
examiner continued to assert that the veteran was employable 
in a light duty, sedentary job in which he would not have to 
stand or sit for more than 2 hours straight, and where he 
would not have to push, pull or carry objects over five 
pounds repeatedly over an 8 hour day.

VA treatment records have also been reviewed, but they fail 
to show that the veteran is unemployable based solely on his 
service connected disabilities. 

While the veteran is clearly limited in terms of the 
employment as suggested by his private doctor, the VA 
examiner listed jobs which the veteran is capable of 
performing.  As such, it is apparent that the veteran's 
service-connected disabilities do not preclude him from 
substantially gainful employment; and therefore entitlement 
to a TDIU is denied. 


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in April 2003.  By this, and by the statement of the 
case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in April 2006 that he had 
no additional evidence to substantiate his claim.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before a DRO 
and was offered the opportunity to testify at a hearing 
before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


